Order, so far as appealed from, granting plaintiff’s motion for an injunction pendente lite, affirmed, with *717ten dollars costs and disbursements. No opinion. Present — MeAvoy, Townley, Untermyer and Dore, JJ.; Untermyer, J., dissents in part: The order should be modified so as to permit the appellants truthfully to state their previous connection with the surgical blades heretofore sold by the plaintiff, and also to permit the appellants truthfully to state that the blades now sold by them are identical, except as to the source of origin of manufacture, with the blades now manufactured by the plaintiff. In other words, the order should be modified to permit the appellants to advertise the truth.